DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 8-16 were rejected in Office Action mailed on 10/28/2020.
	Applicant filed a response, amended claims 8, 10, and 14, canceled claims 9, 11-13, 15-16, 18, 20-22, 24-25, and added claim 27. 
	Claims 8, 10, 14, 17, 19, 23, 26, and 27 are currently pending in the application, of claims 17, 19, 23, and 26 are withdrawn from consideration. Claims 1-7 were previously canceled.
	The merits of claims 8, 10, 14, and 27 are addressed below. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 8, 10, 14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al. (U.S. Patent Application Publication 2015/0221950) and further in view of Aramata et al. (U.S. Patent Application Publication 2003/0215711).
Regarding claim 8, 10, and 27, Minami teaches a negative electrode active material (title) containing a negative electrode active material particle (i.e., particles made of SiOx) 
the negative electrode active material particle comprising a silicon compound shown by SiOx (0.8 ≤ x ≤ 1.1) (paragraph [0012]).
Given that the material and composition of the negative electrode active material particles of Minami is substantially identical to the material and composition as used in the present invention, as set forth above, it is clear that the negative electrode active material particles of Minami would inherently exhibit the 29Si-MAS-NMR spectroscopy results, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977). See MPEP 2112.01 (I).
Minami does not describe the particulars of the BET specific area.
Aramata, also directed to a negative electrode active material (abstract), teaches a negative electrode active material particle comprising SiOx (1≤x˂1.6) (paragraph [0038]) having a BET specific surface area of 0.5 to 20 m2/g (paragraph [0033]). Aramata teaches a surface area less than 0.5 m2/g have a lower cycle performance (paragraph [0033]) and a surface area higher than 20 m2/g detracts from conductivity and cycle performance (paragraph [0033]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the negative electrode active 2/g) in order to provide optimum cycle performance characteristics. 
It is noted that Aramata differ in the exact same BET specific surface area as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the specific surface area of Aramata overlap the instant claimed specific surface area and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).       
Regarding claim 14, Minami teaches the negative electrode active material as described above in claim 8 to include the carbon material. Further, Minami teaches the carbon material has a thickness of 1 nm or more (paragraph [0044]).
It is noted that Minami differ in the exact same thickness as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the thickness of Minami overlap the instant claimed thickness and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).      
Response to Arguments
 Applicant argue that the claimed negative electrode active material has desirable properties (i.e., NMR feature, BET surface area) presumably corresponding to example 1-1 and examples 1-2 in the present specification. 
	Examiner notes that according to MPEP 716.02 - objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence if offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over what is particularly claimed. In the instant case, the claims cannot be commensurate in scope with the Example as alleged at least for the reasons that example 1-1 and example 1-2 has a very specific negative electrode active material (see table 1 of the instant specification) whereas the claim is completely open to any negative electrode active material having a formula of SiOx (0.5 x 1.6). It cannot be presumed that the instant properties would be suitable for any negative electrode active material with SiOx formula where x is between 0.5 and 1.6. Since the silicon material of the prior art teaches an identical formula where x falls within the claimed range (SiOx, 0.8 x 1.1), it would be expected to have the same properties and/or unexpected results. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/CHRISTIAN ROLDAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723